COVINGTON, Judge.
Charles Rentschler appeals the summary denial of his postconviction motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We reverse on one claim that the trial court failed to address. On all other claims we affirm the trial court’s denial of the postconviction motion.
A jury found Rentschler guilty of DUI manslaughter. He received a prison sentence of fourteen years. Rentschler alleges that he rejected a plea offer of three to five years because trial counsel failed to inform him of the possible sentences he could receive if he lost at trial. Rentschler says that he would not have rejected the plea offer if he had known that he could be sentenced to fourteen years in prison. Rentschler has made a facially sufficient claim. See Aebi v. State, 28 Fla. L. Weekly D412,-So.2d-, 2003 WL 255550 (Fla. 2d DCA Feb.7, 2003). The trial court’s order did not address this claim, and nothing in the limited record before this court refutes the claim. We therefore reverse and remand for further proceedings.
Affirmed in part, reversed in part, and remanded.
FULMER and KELLY, JJ., Concur.